J-S11005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ALVIN EARL LAWRENCE JR.

                            Appellant              No. 1462 MDA 2014


                   Appeal from the PCRA Order August 8, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0001818-2012


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                         FILED APRIL 01, 2015

        Appellant, Alvin Earl Lawrence, Jr., appeals from the order entered

August 8, 2014, by the Honorable James P. Cullen, Court of Common Pleas

of Lancaster County, which denied his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”).1 We affirm.

        On August 16, 2012, Lawrence entered a negotiated guilty plea to

fleeing or attempting to elude a police officer, firearms not to be carried

without a license, persons not to possess firearms, and driving while

operating privilege suspended or revoked.       The trial court sentenced

Lawrence pursuant to the agreement to an aggregate term of 5-10 years’



____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S11005-15



imprisonment. Lawrence filed a direct appeal, but subsequently withdrew it

on December 13, 2012.

      On August 6, 2013, Lawrence filed a PCRA petition. Lawrence alleged

in the petition that guilty plea counsel was ineffective for failing to

adequately communicate with him prior to the plea, for encouraging him to

plead guilty, and for failing to file a suppression motion.   The trial court

denied Lawrence’s petition following a hearing. This timely appeal followed.

      “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

supported by the record and without legal error.”        Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted), cert. denied,

Edmiston v. Pennsylvania, 134 S. Ct. 639 (2013). “[Our] scope of review

is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

level.” Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012) (citation

omitted). In order to be eligible for PCRA relief, a petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).

These issues must be neither previously litigated nor waived.         See 42

Pa.C.S. § 9543(a)(3). “[T]his Court applies a de novo standard of review to

the PCRA court’s legal conclusions.”      Commonwealth v. Spotz, 18 A.3d

244, 259 (Pa. 2011) (citation omitted).




                                    -2-
J-S11005-15



      We have reviewed Lawrence’s brief, the relevant law, the certified

record, and the well-written opinion of the Honorable James P. Cullen.

Having determined that the PCRA court’s opinion ably and comprehensively

disposes of Lawrence’s issues on appeal, with appropriate reference to the

record and without legal error, we will affirm based on that opinion.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                                     -3-
                                                                                Circulated 03/19/2015 12:44 PM




    IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                              CRIMINAL

                                                                                             r-        "'-)
                                                                                             ;r>,      C:;)'
   COMMONWEAL TH OF PENNSYLVANIA                                                             z         .r-
                                                                                                                ("")
                                                                                                                r-
                                                                                             (j
                                                                                             ):>      ~         fT1
                                                                                                      c::       ;o
                               vs.                               No. 1818-2012              U)
                                                                                            -l
                                                                                                      G'-;l     :;x;-
                                                                                            rn             I    0
                                                                                            ;:o       00       -rJ
              ALVIN EARL LAWRENCE, JR.                                                      c»
                                                                                             o·      j:i;a     ('")

                                                                                             c:      :x        0
                                                                                                               c::
                                                                                            z::
                                                                                            -1
                                                                                            ;<
                                                                                                    ...~       :::0
                                                                                                               -I
                                         OPINION AND ORDER                                           co        U>
  BY CULLEN, J ..                                                                           ;g
            On August 16, 2012, Defendant, Alvin Earl Lawrence, Jr., pied guilty pursuant to a

  plea agreement to one count of fleeing or attempting to elude a police officer,1 one count

 of firearms not to be carried without a license," one count of persons rrot to possess

 tlrearms.! and one count of driving while his operating privileges were suspended.4 Under

 the terms of the plea agreement, Defendant was sentenced to 6 to 24 months

 incarceration, a fine of $50 and costs on the first count, 3% to 7 years incarceration, a fine

 of $100 and costs on the second count, and 5 to 10 years incarceration, a fine of $100 and

 costs on the third count. A $200 fine was imposed on the final count. 5 All sentences were

 concurrent. (N.T., August 16, 2012, 21·22; N.T., January 9, 2014, Commw. Ex. 3).

         On September 14, 2012, Defendant filed a notice of appeal to the Superior Court.

 Defendant was directed to file a concise statement of errors complained. of on appeal


        175
              Pa. C.S. § 3733(a).
        218 Pa. C.S. § 6106(a)(1).

        318
              .Pa. C.S. § 6105(a)(1 ).

        475
              Pa. C.S. § 1543(a).
      6A
          summary offense of driving vehicle at safe speed, 75 Pa. C.S. § 3361, was no/ prossed upon
payment of costs.
                                                                               Circulated 03/19/2015 12:44 PM




  pursuant to Pennsylvania Rule of Appellate Procedure 1925(b), and on October 9, 2012,

  counsel for Defendant fried a statement of intent to file an Anders!McC!endon brief in lieu

  of a statement of errors complained of on appeal."

          On December 13, 2012, Defendant withdrew his appeal in the Superior Court.

          On August 1 O, 2013, Defendant filed a petition for relief under the Post Convlctlon

  Relief Act.

          A hearing on the petition was held on January 9, 2014. At the conclusion of the

  hearing, the Court ordered the notes of testimony transcribed and established a briefing

  schedule.     For the reasons set out below, the Court concludes that Defendant has failed

 to e·stablish that he is entitled to relief. Accordingly, the petition will be denied.


                                             Discussion

         In order to be eligible for relief under the Post Conviction Relief A_ct (the "Act"), a

 defendant must satisfy the requirements of 42 Pa. C.S. § 9543 which provide in pertinent

 part:

         § 9543. Eligibility for relief
         (a) General rule.s-To be eligible for relief under this subchapter, the
         petitioner must plead and prove by a preponderance of the evidence all of
         the following:

                 (1) Thatthe petitioner has been convicted ofa crime underthe
                 laws of the Commonwealth and is at the time relief is granted:

                        (i) currently serving a sentence         of imprisonment,
                 probation, or parole for the crime;



        6Pa. RAP. 1925(c)(4); Anders v. California, 386 U.S. 738 (1967); Commonwealth v, McC!endon,

495 Pa. 467, 434 A.2d 1185 (1981).

                                                 2
                                                                            Circulated 03/19/2015 12:44 PM




                (2) That the conviction or sentence resulted from one or more
                of the following:


                       (ii) Ineffective assistance of counsel which, in the
                circumstances of the particular case, so undermined the truth-
                determining process that no reliable adjudic~tion of guilt or
                innocence could have taken place.


                (4) That the failure to litigate the issue prior to or during
                trial, during unitary review or on direct appeal could not
                have been the result of any rational, strategic or tactical
                decision by counsel.

 42 Pa. C.S. § 9543(a).

        The defendant bears the burden of establishing by a preponderance of the evidence

 that his conviction resulted from one or more of the enumerated errors listed in the Act.

 Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014); Commonwealth v. Crawley, 541

 Pa. 408, 412, 663.A.2d 676, 678 (1995).

        Since Defendant's post conviction petition involves a claim of ineffective assistance

of counsel, the following standards apply. Generally, counsel's performance is presumed

to be constitutionally   adequate, and counsel will only be deemed ineffective upon a

sufficient showing by the petitioner. Fears, 86 A.3d at 804 (citations omitted). To obtain

relief, the petitioner must demonstrate that counsel's performance was deficient and that

deficiency prejudiced the petitioner. Stricklandv. Washington, 466 U.S. 668, 687, 104 S.

Ct. 2052, 2064 (1984).     A petitioner establishes prejudice when he demonstrates "that

there is a reasonable probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different." Id. at 694, 104 S. Ct. at2068; Commonwealth



                                               3
                                                                           Circulated 03/19/2015 12:44 PM




  v. Mallory, 596 Pa. 172, 201, 941 A.2d 686, 704 (2008). Applying the Strickland

  performance and prejudice test, the Pennsylvania Supreme Court has noted that a

  properly pied claim of ineffective assistance of counsel posits that:

        (1) the underlying claim has arguable merit; (2) no reasonable basis existed
        for counsel's action or failure to act; and (3) [the petitionerJsuffered prejudice
        as a result of counsel's error such that there is a reasonable probability that
        the result of the proC$edingwould have been different absent such error.

 Fears, 86 A.3d at 804 (quoting Commonwealth v. Lesko, 609 Pa. 128, 15 A.3d 345 37-74     1




 (2011) (citations omitted)).

        In evaluating a properly presented claim of lneffectlve assistance of counsel, a

 reviewing court will examine the basis for counsel's action only if it is first persuaded that

 the course of action forgone had arguable merit. Commonwealth v. Pursell, 555 Pa. 233,

 255~56, 724 A.2d 293, 304 (1999). If the claim is without merit, the inquiry ends because

 counsel will not be deemed ineffective for failing to pursue a meritless, baseless or

frivolous claim. Commonwealth v. Reqe, 593 Pa. 659, 696, 933 A.2d 997,· 1019 (2007).

       In evaluating the second prong of the standard which requires an examination of

counsel's conduct, the court must not employ a hindsight evaluation that examines whether

other actions were more reasonable. Commonwealth v. Zook, 585 Pa. 11, 26, 887 A.2d

1218, 1227 (2005). Rather, a court must deem counsel to have been effective so'long as

the course which counsel chose was not unreasonable in acting to effectuate his or her

client's interests. Id. Thus, a party must demonstrate that counsel's strategy was "so

unreasonable that no competent lawyer would have chosen that course of conduct."

Commonwealth v. Chmiel, 585 Pa. 547, 614, 889 A.2d 501, 541 (2005) (citing

Commonwealth v. Williams, 537 Pa. 1, 29, 640 A.2d. 12~1, 1265 (1994)).

                                             4
                                                                         Circulated 03/19/2015 12:44 PM




         The third prong of the standard is of greatest significance.      The Pennsylvania

  Supreme Court has consistently held that if the party asserting the claim has not

  established the prejudice prong, ttie claim may be dismissed on that basis alone without

 a determination of whether the party met the first two prongs of the standard. Chmiel, 585

 Pa. at 613, 889 A.2d at 540; Commonwealth v. Brown, 582 Pa. 461, 481, 872 A.2d 1139,

 1150 (2005); Commonwealth v. Travaglia, 541 Pa. 108, 118, 661 A.2d 352, 357 (1995).

        This "prejudice inquiry requires consideration of the totality of the evidence."

 Commonwealth v. Spotz, 582 Pa. 207, 228·n.15, 870A.2d 822, 835 n.15 (2005) (quoting

 Strickland, 466 U.S. at 695, 104 S. Ct. at 2069) (internal quotation marks omitted). Only

 in the absol ute rarest of circumstances, those where counsel completely failed to oppose

 the prosecutlon's case, for example, may prejudice-be presumed. Id. at 227, 870 A.2d at

 834 (citing Florida   v. Nixon, 543 U.S. 175, 179, 125 S. Ct. 551, 555 (2004); Bell v. Cone,
535 U.S. 685, 696-97, 122 S. Ct. 1843, 1851 (2002); United States        v. Cronic, 466 U.S.
648, 659, 104 S. Ct. 2039, 2047 (1984)). The defendant must demonstrate that "there is

a reasonable probability that the result of the proceeding would have been different absent

[counsel's] error." Lesko, 609 Pa. at 176, 15 A.3d at 373. That is, there must be a

"reasonable probability th at the outcome of the proceedings would have been different had

counsel not been ineffective in the relevant regard-i. e., that the defendant was prejudiced

as a result of counsel's act or omission." Commonwealth v. Dennis, 597 Pa. 1591 175, 950

A.2d 945, 954 (2008).




                                              5
                                                                           Circulated 03/19/2015 12:44 PM




         "Failure to prove any prong of this test will defeat an ineffectiveness claim." Fears,

  86 A.3d at 804 (citing Commonwealth v. Basemore, 560 Pa. 258, 744A.2d 717, 738 n. 2~

  (2000)).:

         A defendant has the right to effective assistance of counsel during the plea process

  as well as during trial. Commonwealth v. Moser, 921 A.2d 526, 531 (Pa. Super. 2007).

 Allegations of ineffective assistance of counsel in connection with the entry of a guilty plea

· will serve as a basis for relief only if the ineffectiveness caused the defendant to enter an

 involuntary or unknowing plea. Commonwealth v. Alien, 557 Pa. 135; 144, 732 A.2d 582,

 587 (1999). To determine whether a guilty plea was entered knowingly and intelligently,

 a reviewing court must review all of the circumstances surrounding the entry of the plea.
                                                      .        .
 Id. "The law does not require that [a defendant] be pleased with the outcome of his

 decision to enter a plea of guilty: 'All that is required is that [the defendant's] decision to

 plead guilty be knowingly, voluntary, and.intelligently ':lade.'" Commonwealth v. Diez, 913

 A.2d 871,.873 (Pa. Super, 2006) (citing Commonwealth v. Lewis, 708 A.2d 497, 500-01

 (Pa. Super. 1998)).

       As fact finder in a proceedlnq for post conviction relief that is based on a claim of

Ineffective assistance of counsel, the credibility of witnesses remains exclusively within the

province ofthe hearing court. Commonwealth v. Pate, 421 Pa. Super. 122, 132, 617 A.2d

754, 760 (1992) (citing Commonwealth v, Moore, 321 Pa. Super. 442, 450~51, 468 A.2d

791, 795 (1983)). An appellate court, therefore, "must give great weight to the findings of

a lower court concerning the credibility of witnesses in a post-conviction proceeding."

Commonwealth v. Duperi, 555 Pa. 547, 557, 725 A.2d 750, 755 (1999) (citing

Commonwealth v. Madison, 501 Pa. 485, 491, 462 A.2d 228, 231 (1983)).

                                              6
                                                                           Circulated 03/19/2015 12:44 PM




          Defense counsel has a duty to adequately communicate with        the client concerning
  all important issues in his or her case. Commonwealth v. Brown! 18 A3d 1147, 1158 (Pa.

 ·super. 2011) (quoting Florida v. Nixon, 543 U.S.175, 187, 125 S.Ct. 551 (2004). Included

  in this duty is the duty to convey all plea bargains and to explain the advantages and

  disadvantages of accepting the offer or going to trial. Commonwealth v. Merttnez, 777

  A.2d 1121, 1124 (Pa. Super. 2001).

         Defendant claims guilty plea counsel was ineffective for failing to adequately

 communicate with him prior to the plea and for failing to file a suppression motion.

 Defendant further argues that guilty plea counsel "encouraged" him to plead guilty despite

 his knowledge that Defendant had been assaulted while at Lancaster County Prison and

 that he had stopped taking.his medication for a mental health condition prior to the entry

 of his guilty plea. As a result, Defendant claims his guilty plea was not knowing, intelligent1

 and voluntary.

        Guilty plea counsel testified at the hearing on Defendant's petition that he met with

 Defendant five times between the date of Defendant's arrest and the date of his guilty plea.

(N.T., January 9, 2014, 53-54). The first meeting occurred March 4, 2~12, at Lancaster

County Prison, where they discussed counsel's fees, the charging documents and court

procedures. (Id. at 26, 47-48). Defendant and guilty plea counsel met again at the

preliminary hearing on April 4, 2012. (Id. at 27, 48). At that time, Defendant agreed to

waive his preliminary hearing and accept a negotiated guilty plea for 5 to 1 O years

incarceration in exchange for the Commonwealth withdrawing a felony charge on another

docket number. (Id. at 49). The terms of the offer required that Defendant plead guilty


                                              7
                                                                                    Circulated 03/19/2015 12:44 PM




  within 30 days of his arraignment             and that if Defendant         did not plead guilty, the

  Commonwealth could reinstate the withdrawn felony charge. (Id. at 49-50, Commw. Ex.

  6).7

              On July 15, 2012, guilty plea counsel again visited Defendant at Lancaster County

  Prison to discuss the plea bargain and review discovery. (Id. at 27, 51, 67). The last time

  guilty plea counsel met with Defendant at Lancaster County Prison was the day before the

  guilty plea, August 15, 201·2. (Id. at 29-29, 52). At this meeting, Defendant maintains he

 told guilty plea counsel he did not want to accept the plea agreement and he and his

 counsel argued about It, but counsel kept pressuring him. (Id. at 28-29).

          The day of the guilty plea, Defendant asserts that guilty plea counsel tried to work

 out a different agreement with the assistant district attorney, but was unsuccessful. (Id. at

 29-30). He further contends guilty pleacounsel told him that if he did not take the plea

 agreement, the Commonwealth would rescind the offer and Defendant would face trial,

 where he would likely be unsuccessful. (Id. at 30). Defendant ultimately chose to plead

 guilty. (Id. at 36-37).

         Defendant claims he requested to meet with guilty plea counsel on at least one

other occasion after his. preliminary hearing, but guilty plea counsel informed Defendant

he was not available. (Id. at 28). A review of the record indicates this request was

expressed in a letter sent by Defendant to his attorney on April 231 2012, in which



         7A
            stolen firearm was recovered during a search of Defendant's vehicle. (Def. Ex. 3). As a result,
Defendant was charged with one count of receiving stolen property graded as a felony of the second
degree. (Commw. Ex. 6; Def. Exs. 3-4). As part of the plea agreement, the Commonwealth withdrew the
receiving stolen property charge. (Commw. Ex. 6).

                                                    8
                                                                          Circulated 03/19/2015 12:44 PM




  Defendant requested his discovery and indicated that he would be willing to plead guilty

  after discussing his options with counsel. (Commw. Ex. 4). Guilty plea counsel responded

  to Defendant's letter on May 4, 2012, and informed Defendant that he would forward a

  copy of the discovery to Defendant once it was received and that the appropriate time to

 discuss Defendant's options would be some time after arraignment, or May 30, 2012. (Id.).

 Counsel did forward a copy of the discovery to Defendant and did discuss it with him at

 their. meeting on July 15, 2012.

        Defendant admitted at the PCRA hearing that when he met with guilty plea counsel

 they discussed a possible suppression issue, the possibility of going to trial, the possibility

 of entering a guUty plea and reviewedall of the discovery in the case. (N.T., January 9,

 2014, 33). Defendant also admitted that he was·aware of the conversations they were

 having and was a meaningful participant in the meetings. (Id. at 39). Guilty plea counsel

 also testified that Defendant was an active participant in all of their discussions and asked

coherent and intelligent questions whenever he had a concern. (Id. at 72). Guilty plea

counsel addressed Defendant's options with him regarding proceeding to trial or pleading

guilty. (Id. at 73). The record is devoid of any evidence that guilty plea counsel did not

adequately communicate with Defendant regarding his case. Therefore, Defendant's

argument to the contrary is without merit.

       Defendant next argues that guilty plea counsel was ineffective for failing to file a

suppression motion. In order to show counsel was ineffective, Defendant must show that

counsel lacked a reasonable basis for failing to challenge the evidence, that counsel did

not have a tactical reason for failing to file the motion and that the motion to suppress


                                              9
                                                                          Circulated 03/19/2015 12:44 PM




  would likely have been successful. See Commonwealth         v. Arch, 439 Pa. Super. 606, 614,

  654 A.2d 1141, 1145 (1995), Commonwealth v. Schroth, 495 Pa. 561, 568, 435 A.2d 148,

  ·151 (1981), Commonwealth      v. Miller, 495 Pa. 177, 181-82, 433A.2d 1, 3 (1981).

          Defendant testified at the PCRA hearing that when he met with guilty plea counsel

  on August 15, 2012, he informed guilty plea counsel that he did not want to take the plea

  agreement and wanted to move ahead with a suppression motion. (N.T., January 9, 2014,

 28-29). Defendant testified that guilty plea counsel informec him that it was too late to file

 such a motion and that there was no valid basis to suppress the evidence. (Id. at 29).

         Guilty plea counsel testified at the hearing that either Defendant or Karina

 Personette, Defendant's girlfriend, asked him about the appropriateness of the stop of

 Defendant's vehicle, but he did not recall Defendant specifically asking him to file a

 suppression motion. (Id. at 56). Guilty plea counsel further stated that after reviewing the

discovery and performing any necessary research, he did not feel a suppression motion

would have been meritorious. (Id. at 56-57).

         I believe that the stop in Mr. Lawrence's case was appropriate. I believe the
         suppression motion would not have been meritorious'. In addition, had we
         flied it and it was not meritorious, Mr. Lawrence was advised on a number of
         occasions, including the morning of April 4th, that if that was the 'case, the
        plea agreement, which included the withdraw of a felony of the second
        degree and concurrency on all of the other charges on the case that did
        come in, would have been negated and his time of incarceration, if he lost,
        would have been significant, so that was a major factor, in addition to the fact
        that he told me on several occasions that he was speeding and that he had
        a gun in the vehicle.

(Id. at 58-59).




                                              10
                                                                          Circulated 03/19/2015 12:44 PM




          Defendant maintains that a suppression motion may have been meritorious, relying

  on Commonwealth v. Feczko, 10 A.3d 1285 (Pa. Super. 2010), in which the Pennsylvania

  Superior Court held that police must have probable cause to stop a vehicle for an alleged

  violation of the Motor Vehicle Code. Defendant maintains that because police did not time

  his speed for the required three-tenths of a mile, 75 Pa. C.S. section 3368, the stop was

  not supported by probable cause and, therefore, a suppression motion was warranted.

         The record reflects that Defendant was initially stopped for going between 50 and

 60 miles per hour in-a 25 mile per hour zone in the City of Lancaster, and Defendant told

 the police he was going "about sixty-something." (N. T., January 9, 2014, ~4, 40; Commw.

 Ex. 1, Def. Ex. 3). Defendant was not charged with driving above the maximum speed

 limit, 75 Pa. C.S. section 3362, but driving vehicle at safe speed, 75 Pa. C.S. section 3361.

 The stop occurred at approximately 11 :55 a.m. (Def. Ex. 3). The time of day, the area in

which he was stopped, and the officer's estimation of Defendant's speed are all relevant

in determining whether officers had probable cause to stop Defendant's vehicle for a

violation of 75 Pa. C.S. § 3361 (driving vehicle at safe speed). In this case, Defendant was

going at least twice the speed limit on a city street. See Commonwealth v. Perry, 982 A.2d

1009, 1012-13(Pa. Super.2009), Commonwealthv. Minnich, 874A.2d 1234, 1237w38(Pa.

Super. 2005) (stating that weather conditions, the time of day, and the location where the

defendant was stopped, in conjunction with the officer'.sestimation that the defendant was

traveling at least 15 miles per hour above the posted speed limit, are sufficient to constitute

probable cause to stop the defendant for driVing vehicle at safe speed).




                                              11
                                                                         Circulated 03/19/2015 12:44 PM




         Assuming, arguendo, Defendant did ask guilty plea counsel to file a suppression

  motion on August 15, 2012, guilty plea counsel had a reasonable basis for not doing so.

  At that point, the deadline for filing pretrial motions had passed and any motion could be

  denied as untimely.    Pa. R.Cr.P. 579(A), 581 (8).      Had Defendant fried a motion to

 suppress, the negotiated plea agreement would have been withdrawn and Defendant

 would have faced another felony charge and the possibility of substantially more time in

 prison than the 5 to 10 years to which he agreed.

        Based upon his conversations with Defendant regarding Defendant's motivation for

 his conduct, Defendant's prior record and the nature of the charges against him, in addition

 to counsel's well considered ·opinionthat a suppression motion lacked merit, guilty plea

 counsel .had a reasonable basis for not filing a motion to suppress the evidence and guilty

 plea counsel acted to effectuate Defendant's interests.

       Defendant argues that guilty plea counsel "encouraged" him to plead guilty despite

his knowledge that Defendant was assaulted while at Lancaster County Prison and that he
          .                                                            .
was no longer being given medication for his mental health condition. Defendant also

asserted that guilty plea counsel told him that pleading guilty would be "the fastest way out

of Lancaster County Prison." (Def.'s Poet-Conviotion Mot., ,r 26(c)).

       Guilty plea counsel completed a written colloquy with Defendant on August 16,

2012, and reviewed Defendant's answers with him before having him sign it               (N.T.,

January 9, 2014, 70, Commw. Ex. 2). Guilty plea counsel stated that while Defendant told

him he "needed to get out of Lancaster County Prison," he did not encourage or advise

Defendant to accept the guilty plea and told Defendant that he could not make that


                                            12
                                                                                 Circulated 03/19/2015 12:44 PM




   decision for him. (N.T., January 9, 2014, 55-56,.73,         Commw. Ex. 5). During the course

   of guilty plea counsel's representation,       Defendant maintained that he wanted to take

   responsibility for his actions and plead guilty. (N.T., January 9, 2014, 74, Commw. Ex. 5).

          Defendant did not inform guilty plea counsel of any mental health issues at any of

  their meetings or on the date of the guilty plea.· (N.T., January 9, 2014, 72). Guilty plea

  counsel further testified that he was not aware of an altercation in which Defendant was

  involved or that Defendant was taking medication, and that if he had been made aware of

  it on August 16, he would have informed the assistant district attorney.             (Id. at 73, 76).

  Both Defendant and Ms. Personette stated they informed guilty plea counsel about the

 incident at Lancaster County Prison in June, 2012,·in which Defendant was injured, and

 that Defendant was on medication. (Id. at 10-12, 30-31, Commw. Ex. 4, Def. Ex. 1).a

 Guilty plea counsel stated that he noticed no change in Defendant's. demeanor in the

 course of the five months of counsel's representation, and that whatever Defendant may

 have experienced in prison "had no effect on [their] discussions at any level." (N.T.,

 January 9, 2014, 76).

        A defendant who chooses to plead guilty has a duty to answer questions truthfully

during the colloquy and will be bo~nd by those answers. Commonwealth v. Stork, 737

A.2d 789, 790-91 (Pa. Super. 1999); Commonwealth v. Phillips, 374 Pa. Super. 219, 222,

542 A.2d 575, 577 (1988). The defendant cannot assert grounds for withdrawing his guilty


        6Commonwealth's
                          Exhibit 4 and Defendant's Exhibit 1, Defendant's medical records, indicate
Defendant was on medication for a mental health issue from June 27, 2012, until July 11, 2012. On July
12, 2012, Defendant met with a counselor and stated he was doing well on the medication, and she noted
that "he appeared to understand that [the medication] was given on a temporary basis." (Commw. Ex. 4,
p. 52).

                                                  13
                                                                        Circulated 03/19/2015 12:44 PM




 plea that contradict the statements he made during the guilty plea colloquy.         Stork, 737

 A.2d at 790-91.

        The Court conducted a thorough oral colloquy on the record with Defendant. During

 this colloquy, Defendant said he had never been treated for any mental health conditions.

 (N.T., August 16, 2012, 5). Defendant also stated that he understood that by pleading

 guilty, he was giving up his right to file any pretrial motions and the right to challenge the

 legality of the vehicle stop. (Id. at 12, 14). At the PCRA hearing, Defendant reiterated that·

 he understood what he was doing by entering a plea of guilty and understood the sentence

 he was facing. (N.T., January 9, 20141 23).

       Defendant also stated both on the written guilty plea colloquy and during the oral

colloquy that he had not been threatened or forced to plead guilty and that he made the

decision to plead guilty of his own free will. (Guilty Plea Colloquy,     1lil   81 11-14;· N.T.,

August 16, 2012, 14~15). He stated that he had sufficient time to speak with guilty plea

counsel, that he was satisfied with guilty plea counsel's work on his behalf and had no

complaints about what guilty plea counsel did or did not do on his behalf. (N.T., August

16, 2012, 15-16).

      After Defendant returned to Lancaster County Prison the day of the guilty plea, he

spoke with a counselor and told her that while the sentence was what he expected, he was

hoping for leniency and planned to appeal. (N.T., January 9, 2014, 38, Commw. Ex. 4, p.

53). Defendant also told the counselor he was not experiencing any emotional issues.

(Id.). Based on the demeanor of the witness, the consistency of the testimony and the




                                             14
                                                                       Circulated 03/19/2015 12:44 PM




interest of the parties, the Court does not find Defendant's         assertion   that he was

threatened or pressured by guilty plea counsel to plead guilty to be credible.

       The law does not require Defendant be happy with his sentence; only that his guilty

plea was made knowingly, intelligently and voluntarily.    Defendant has failed to meet his

burden of showing his guilty plea was not made knowingly, intelligently and voluntarily.

Therefore,   Defendant's   contention that he was coerced into pleading guilty due to

counsel's ineffectiveness is without merit, and Defendant is not entitled to relief.

      Accordingly, the Court enters the following:




                                           15